Citation Nr: 1728814	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Paul, Minnesota, Restricted Access Claims Center


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1981 to October 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this case was subsequently transferred to the Restricted Access Claims Center in St. Paul, Minnesota.

This matter was last before the Board in August 2016, at which time it was remanded for further development.  The RO performed the necessary development and is therefore in compliance with the August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran requested a Board hearing in her April 2011 substantive appeal.  However, in October 2015, the Veteran submitted correspondence withdrawing her request.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The Veteran was previously represented by the Georgia Department of Veterans Service.  In November 2014, their representation was revoked in writing by the Veteran, who stated that she did not desire to have appointed representation for her pending claims or appeal.  The Veteran has not appointed a new representative since the November 2014 revocation.  Thus, the Board recognizes the Veteran as proceeding without representation in this appeal.


FINDING OF FACT

The Veteran has a current low back disability, diagnosed as degenerative joint disease of the lumbosacral spine, that is etiologically related to her active service.


CONCLUSION OF LAW

The Veteran's low back disability was incurred in active service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2008, the Veteran filed a claim of entitlement to service connection for a low back disability, asserting that her chronic low back pain is related to her active service.  

At a June 2010 hearing before a Decision Review Officer (DRO), the Veteran testified that her back disability began when she was the victim of an assault during service.  Specifically, she stated that in 1983, she was thrown against a wall by her boyfriend.  She fell to the ground and he began jerking her to get up, until he finally pulled her up to standing.  After that incident occurred, the Veteran had to report for a six-hour hanger watch, which she described as grueling due to her back pain.  The following day, the Veteran went to sick call for her back pain.  She was told she had muscle spasms and was provided medication to treat the pain.  However, diagnostic imaging was not done.  The Veteran testified that she has experienced back pain continuously since that in-service injury.  

The Veteran's service treatment records (STRs) reflect treatment for back pain during active service.  In August 1981, the Veteran complained of pain in her low back, which was assessed as muscle spasms.  She complained of back pain again in September 1981.  In May 1983, the Veteran complained of back pain when she sought emergency medical treatment after being assaulted by her boyfriend.  Treatment notes from that incident mention abrasions on the Veteran's right middle back.  The Veteran next sought treatment for back pain in March 1984 when she tripped and fell while moving furniture.  The pain was assessed as left paravertebral spasms of the low back with tenderness on palpation and tenderness over the left sacroiliac joint.  The Veteran also sought treatment for low back pain in January 1987, stating that her back had bothered her on and off since her assault.  She described sharp, constant, severe pain that started in the left buttocks and radiated down to her left calf muscle.  Her lumbosacral spine and L5 were noted to be within normal limits, and she was diagnosed with a soft tissue strain.  

The Veteran denied recurrent back pain in her September 1984, October 1985, and September 1986 service medical examinations.  However, she endorsed recurrent back pain on her September 1989 report of medical history at separation, and she was noted to have a history of back injury from a fall at home in 1983.  

Following service, in December 1989, the Veteran filed a claim of entitlement to service connection for lower back pain, and she was afforded a VA examination in connection with this claim in January 1990.  According to the January 1990 report of VA examination, the Veteran began having back pain in 1983 with intermittent recurrence ever since.  She described low back pain that radiated to both buttocks.  The Veteran had a normal neurological examination and was diagnosed with recurrent low back pain.  The examiner noted that X-rays could not be taken because the Veteran was seven months pregnant.  In a May 1990 rating decision, the RO denied the Veteran's service connection claim on the grounds that she exhibited full range of motion of her back, without pain, at the January 1990 VA examination.  

In September 1995, the Veteran received private medical treatment for injuries incurred in a March 1994 car accident.  Dr. J. S., a neurologist, diagnosed a severe soft tissue injury to the low back with a radicular component to the left lower extremity and minor disk protrusion at the left L3-4 level, without evidence of radiculopathy.  According to Dr. J. S.'s reports, the Veteran had her seat belt on when she hit a car that pulled out in front of her after failing to yield.  The Veteran hit her head on the sun visor of her car and was dizzy and dazed.  Following the accident, she reported headaches and blurry vision as well as low back pain that radiated mostly to her left thigh and occasionally toes.  Attempts to stoop or bend worsened her back pain.  Dr. J. S. noted that the Veteran was also in a car accident in 1993, but it was minor and did not cause any injuries.  Thus, Dr. J. S. concluded that prior to the March 1994 car accident, "the [Veteran] was completely normal" and her present problems were all solely related to the March 1994 accident.  

The Veteran's post-service VA medical center (VAMC) treatment records include May 2003 EMG results, which revealed mild chronic denervation of the left L5 myotomes.  In July 2003, the Veteran was diagnosed with right mild L5 radiculopathy.  

The Veteran was provided VA thoracolumbar spine examinations in July 2010 and April 2015, and a supplemental VA medical opinion was obtained in February 2016.  At the July 2010 examination, the Veteran was diagnosed with lumbar intervertebral disc syndrome with degenerative arthritis changes most likely involving the sciatic nerve and affecting the left side of the body.  The examiner stated that because there was no evidence in the Veteran's STRs of treatment for back pain between the May 1983 assault and her next treatment for back pain in March 1984, it was not likely that the assault caused her back pain.  The examiner also opined that it was at least as likely as not that the Veteran's back disability was secondary to the car accident, citing Dr. J. S.'s reports as support for that conclusion.  However, the examiner did not opine as to whether the Veteran's current low back disability was at least as likely as not incurred in active service nor did the examiner consider the entirety of the Veteran's treatment for low back pain during service.  Thus, in July 2014, the Board found the July 2010 examination inadequate and remanded the claim to the RO for a new VA examination.  

At the April 2015 VA examination, the Veteran was noted to have early degenerative joint disease at multiple levels, with impingement at L3, based on MRI results from April 2012.  The examiner opined that it was less likely than not that the Veteran's low back disability was incurred in service or caused by her in-service injury.  The examiner noted that in addition to the March 1994 car accident, the Veteran was in three other car accidents that made her back injury worse.  He discussed the Veteran's employment history during and after service, which included work as an aviation electrician; in an administrative office; as a document clerk; and as a secretary.  Additionally, she worked in a post office for eleven months in 2000, which required delivering heavy boxes and large trays of mail.  The examiner cited that history as evidence that the Veteran was functional when she left service and for many years thereafter.  The April 2015 examiner also cited favorably to the September 1995 treatment reports of Dr. J. S.  Specifically, the examiner interpreted Dr. J. S.'s reports as evidence that the Veteran's back was normal prior to the March 1994 car accident.  The examiner noted that, based on Dr. J. S.'s reports, nuclear bone imaging results showed no back involvement and EMG results showed no radiculopathy.  Finally, the examiner stated that there was no evidence the Veteran underwent significant treatment for her low back on leaving service.  

Pursuant to the Board's January 2016 remand, the RO obtained a supplemental VA medical opinion from the April 2015 examiner.  In the February 2016 opinion, the examiner essentially provided the same opinion as in April 2015.  However, he explicitly stated that his opinions were based on consideration of all relevant evidence in the claims file, as well as the Veteran's lay statements regarding symptomatology.  Additionally, the examiner noted that a current MRI showed mild to moderate degenerative joint disease of the lumbar spine consistent with the Veteran's age of 58, and he reiterated that the Veteran had several other injuries (including auto injuries) after 1994.    

In this case, there is competent medical evidence that the Veteran has a current low back disability.  The Board also concedes that the Veteran's reported in-service injury occurred.  Thus, the issue remaining for consideration is whether the evidence shows a nexus between the Veteran's current disability and her in-service injury.  

As to the nexus issue, the Board finds that the VA medical opinions of record are inadequate.  The July 2010 examiner opined as to a nexus between the Veteran's current disability and the March 1994 car accident, but did not address whether there was a nexus between the current disability and service.  Moreover, the July 2010 examiner failed to consider relevant in-service treatment for back pain.   

The opinions provided by the April 2015 and February 2016 examiner are also inadequate.  First, the examiner cited to the absence of documented treatment for back pain following service, which is an improper basis for a negative nexus opinion.  In this regard, the examiner failed to adequately consider the Veteran's competent reports that she has experienced back pain since service.  Next, the VA examiner inferred that the Veteran did not suffer from continued back pain after her in-service injury because she was able to continue her naval service and work after discharge.  However, the Veteran's ability to continue working is not an indication of whether she continued to experience back pain.  Notably, the majority of the Veteran's employment was sedentary in nature and likely would not have been impacted by back pain.  Although the Veteran had a post office job that required lifting heavy objects, she stated that she was able to stay in that position for only eleven months.  Moreover, to the extent that the examiner considered the Veteran's work history to be evidence of functionality, the Board notes that ability to function in an employment setting is not a criterion for determining entitlement to service connection.    

The April 2015 and February 2016 VA examiner also misconstrued the September 1995 report of Dr. J. S.  According to Dr. J. S., the Veteran was "completely normal" prior to the March 1994 car accident, and her current injuries were "solely related to" the March 1994 accident.  However, those statements were made in connection to the Veteran's minor car accident in 1993, in which the Veteran suffered no injuries, rather than to the specific condition of the Veteran's back or the etiology of her chronic back pain.  In addition, Dr. J. S. stated that the Veteran's nuclear bone scan results showed "probably an old injury or possibly fracture of the fifth and eighth rib."  However, Dr. J. S. did not discuss what, if anything, the scan revealed about the Veteran's back, and the results of the bone scan are not part of the record.  Nevertheless, the VA examiner concluded that the bone scan showed "no back involvement."  
 
For the above reasons, the VA medical opinions of record are inadequate.  Thus, they cannot serve as the basis of a denial of entitlement to service connection.  

For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., arthritis), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to identify back pain and report that her symptoms started in service and have continued since that time.  While she is not competent to establish a diagnosis of arthritis, as that requires medical imagining and a medical opinion, her statements of continuity of symptoms are sufficient to establish a link between her current degenerative joint disease of the low back and her in-service injury.  Arthritis is a chronic disease, and the Veteran has provided competent and credible lay testimony of a continuity of symptomatology of back pain and muscle spasms, which was first noted in service and later diagnosed as arthritis.  Moreover, there is not probative evidence that the Veteran's current back disability is related to the March 1994 car accident, rather than to her in-service injury.  Dr. J. S.'s reports do not provide an adequate assessment of the condition of the Veteran's low back prior to March 1994, nor do they consider the Veteran's documented history of back pain prior to the accident.  The VA medical opinions of record, as discussed above, are also inadequate in their assessments regarding the etiology of the Veteran's low back disability.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a low back disability is warranted.  38 U.S.C. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative joint disease of the lumbosacral spine, is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


